NOT FOR PUBLICATION                        FILED
                        UNITED STATES COURT OF APPEALS                    NOV 21 2014
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                          No. 13-10640

           Plaintiff - Appellee,                   D.C. No. 2:11-cr-00227-KJM-1

  v.
                                                   MEMORANDUM*
DAMIAN RASHEED LAW,

           Defendant - Appellant.

                      Appeal from the United States District Court
                         for the Eastern District of California
                      Kimberly J. Mueller, District Judge, Presiding

                              Submitted November 19, 2014**
                                 San Francisco, California

Before: GOULD, WATFORD, and FRIEDLAND, Circuit Judges.

       Damian Law appeals from the district court’s order denying his motion to

suppress evidence supporting his convictions for possession with intent to

distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1), and possession

of a firearm in furtherance of a drug trafficking crime, in violation of 18 U.S.C.

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 924(c)(1)(A). We review de novo the denial of Law’s motion to suppress. See

United States v. Sullivan, 753 F.3d 845, 855 (9th Cir. 2014). We review for clear

error the district court’s factual findings. Id. Exercising jurisdiction pursuant to 28

U.S.C. § 1291, we affirm the denial of Law’s motion to suppress.

      Law seeks to suppress evidence officers obtained during a warrantless

search of a car he was driving. The automobile exception to the Fourth

Amendment allows police officers to search a vehicle without a warrant if they

have probable cause to believe that it contains contraband. See United States v.

Ross, 456 U.S. 798, 799-800 (1982).

      We agree with the district court’s conclusion that the police officer had

probable cause for the search of the car. See Tatum v. City & Cnty. of S.F., 441
F.3d 1090, 1095 (9th Cir. 2006) (finding probable cause to arrest the plaintiff

because, among other things, he disobeyed a police officer’s commands); United

States v. Spencer, 1 F.3d 742, 746 (9th Cir. 1992) (finding probable cause to search

a car for a firearm based on the defendant’s concealing movements while in the car

and a shoulder holster that he was wearing); United States v. Koshnevis, 979 F.2d
691, 695 (9th Cir. 1992) (citing the defendant’s inconsistent statements and

nervous demeanor in support of a finding of probable cause). Law’s reliance on

United States v. Parr, 843 F.2d 1228 (9th Cir. 1988), is misplaced because Law’s




                                          2
furtive movements were not the only factor that supported finding probable cause

to search his car.

      AFFIRMED.




                                        3